Title: To Thomas Jefferson from Robert Smith, 9 September 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Balt. Sep. 9. 1804.
               
               Not being able to decipher the name of the writer of the enclosed letter I have to ask the favor of you to fill up the Blank with the name of his son in the Warrant herewith sent and then to return it to me
               You will herewith receive dispatches from Preble. From them we may conclude that peace will not be with Tripoli, before the arrival of Barron’s squadron. But it is a problem not easily solved what the Conduct of Tunis will be. Is there not some cause to fear that OBrien will have made to Tunis some large promises? and that he may induce Preble to accede to Overtures of Tripoli which in our judgement may be improper.
               With great Respect Your Ob. Sert
               
                  
                     Rt Smith
                  
               
            